849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael P. FILKOVICH, individually and f/d/b/a Mel PrintingCompany and Mel Printing Company, Inc.,Plaintiffs-Appellants,v.HEIDELBERG EASTERN, INC., and C.I.T. Corporation,Defendants-Appellees.
No. 87-1722.
United States Court of Appeals, Sixth Circuit.
June 10, 1988.

Before KEITH and RYAN, Circuit Judges and BENJAMIN F. GIBSON,* District Court Judge.
PER CURIAM:


1
Plaintiffs-Appellants, Michael P. Filkovitch, f/d/b/a Mel Printing Company and Mel Printing Co. Inc., appeal the summary judgment in favor of defendants-appellees, Heidlelberg Eastern Inc., and C.I.T. Corporation, in this diversity contract action.


2
After careful consideration of the record, briefs and oral arguments of both parties, we are unable to conclude that the district court erred in granting defendants' motion for summary judgment.  We therefore AFFIRM the decision of the district court for the reasons set forth in the June 24, 1987 opinion of Judge Zatkoff of the Eastern District of Michigan.



*
 Honorable Benjamin F. Gibson, United States District Court for the Western District of Michigan, sitting by designation